UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6020


KENNETH V. AWE,

                      Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00581-JLK-RSB)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth    V.   Awe    appeals   the    district    court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint pursuant to 28

U.S.C. § 1915A(b) (2006).        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.          Awe v. Virginia Dep’t of Corr.,

No. 7:12-cv-00581-JLK-RSB (W.D. Va. Dec. 6, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before     this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2